Citation Nr: 1021122	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant had active service from October 1964 to October 
1968.  He had service in the Republic of Vietnam from 
December 1965 to December 1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decision of November 2007 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the appellant's claim for 
entitlement to service connection for PTSD has been denied by 
the RO.  The RO has determined that the information that has 
been provided by the appellant, or the lack thereof, has not 
allowed the RO to confirm the stressful events that the 
appellant has claimed precipitated his PTSD.  Yet, a further 
review of the evidence submitted by the appellant indicates 
that he has provided additional information that has not been 
reviewed by the RO.  Specifically, in a VA Form 21-4138, 
Statement in Support of Claim, submitted in December 2007, 
the appellant wrote that he was a witness in the death of a 
unit sergeant.  The sergeant's name was not initially 
provided.  Later that month, however, he submitted another 
statement in which he provided a name.  The appellant further 
indicated that the person was killed by another sergeant.  

A review of the claims folder denotes that the RO has not 
sought to confirm the death of the individual as claimed by 
the appellant.  It appears, through a reading of the 
statement of the case (SOC) issued in June 2008, that the RO 
ignored the information provided by the appellant.  In other 
words, it did not seek clarification from the appellant 
concerning the death of the sergeant nor did the RO further 
develop the facts surrounding the appellant's claimed 
stressor.  The RO did not ask the Joint Service Records 
Retention Center (JSRRC) for assistance in confirming the 
stressor nor did it request any other information that could 
be obtained.  Because the appellant's claim of PTSD rests on 
whether the appellant's claims of stressors can be 
substantiated, and since RO did not fully develop and verify 
the claimed stressor, it is the opinion of the Board that the 
claim should be returned so that additional development may 
occur via the RO and Department of Defense (JSRRC).

Additionally, the RO has never determined whether the United 
States Court of Appeals for Veterans Claims pronouncements in 
Pentecost v. Principi, 16 Vet. App. 124 (2002) applied to the 
appellant's stressor statements.  This is necessary because 
the appellant has claimed that he was located at the Saigon 
Airport when it was purported mortared and shelled prior to 
his departure to CONUS in December 1966.

To add to this, the appellant has been "diagnosed" as 
suffering from PTSD and that diagnosis has been provided by a 
private psychologist.  Yet, there is no indication from the 
claims folder that the RO ever attempted to clarify or 
confirm the appellant's psychiatric diagnosis.  The Board 
believes that such development and clarification is required 
by the VA and goes towards fulfilling the VA's duty to assist 
the appellant in the development of his claim.  Without that 
development, the Board and the RO cannot objectively conclude 
whether the appellant's assertions have merit.  Hence, the 
claim is remanded for the purpose of obtaining this 
information.

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.

1.  The RO/AMC should make copies of the 
letters provided by the appellant that 
detail the stressors he encountered while 
he was stationed in Vietnam, including 
the name of the specific person he 
reportedly saw get killed.  These 
statements were signed on December 7, 
2007, December 24, 2007, and June 25, 
2008.  These statements, along with any 
other additional information provided by 
the appellant, should be forwarded to the 
National Personnel Records Center (NPRC), 
if appropriate, the National Archives and 
Records Administration (NARA) [Attn: 
Archives II Textual Reference Branch 
(NNR2), Room 2600, 8601 Adelphi Road, 
College Park, Maryland 20740-6001], and 
the US Joint Service Records Research 
Center (JSRRC).  The RO/AMC should ask 
each of the units whether they can 
confirm the presence of the appellant, 
his duties, and any event he has 
commented thereon.

The AMC/RO should specifically request 
confirmation of the death of the 
individual claimed by the appellant and 
whether the appellant was in the unit of 
the deceased noncommissioned officer.  
NPRC, JSRRC, and/or NARA should review 
their records and determine whether 
another noncommissioned officer caused 
the deceased' death.  These same agencies 
should also be asked to comment on 
regarding the appellant's claimed 
presence at the Saigon airport on or 
about December 4, 1966, and whether, as 
claimed by the appellant, that the 
airport was shelled on or about that 
date.  

2.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost v Principi, 16 Vet. App. 124 
(2004)] pronouncements.

3.  If a stressor is confirmed, the 
RO/AMC should arrange for the appellant 
to be examined by a psychiatrist, who has 
not previously examined him, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO/AMC must specify, for 
the examiner, the stressor or stressors 
that the RO/AMC has determined are 
established by the record.  The examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor or stressors in 
service.  

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from PTSD, but 
instead suffers from another psychiatric 
disorder with PTSD traits, the examiner 
must proffer an opinion [likely, less 
than likely, or as likely as not] as to 
whether any of the non-PTSD condition is 
related to or aggravated by the 
appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's medical treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Thereafter, the RO/AMC should 
readjudicate the claims for service 
connection for a psychiatric disorder.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO/AMC 
should specifically discuss in the SSOC 
the applicability of Pentecost to the 
appellant's claim.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


